Citation Nr: 9919891	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  94-37 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an increased evaluation for pulmonary fibrosis 
due to asbestosis exposure, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel

INTRODUCTION

The appellant served on active duty from November 1946 to 
December 1949, and from September 1950 to December 1951.

A preliminary review of the record discloses that service 
connection was granted for asbestosis in May 1990.  This 
disability was rated as 30 percent disabling under Diagnostic 
Code 6899-6802.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a May 1994 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO), which denied entitlement to an increased 
evaluation for the service-connected respiratory disability.  
The appellant filed a notice of disagreement with this 
determination in May 1994.  A statement of the case was 
issued in August 1994.  The appellant perfected an appeal in 
this matter in September 1994.  The appellant was afforded a 
personal hearing at the RO in December 1994.  In April 1995, 
the hearing officer affirmed the assigned rating evaluation 
for the service-connected disability.  The record discloses 
that the RO readjudicated the appellant's claim in May 1999 
pursuant to changes to criteria in applicable regulations 
concerning pulmonary disease.  Following review of the 
evidence, it was determined by the RO that the evidence was 
not sufficient to warrant an increased evaluation under the 
revised rating criteria for diseases of the respiratory 
system.  The 30 percent rating evaluation was continued under 
Diagnostic Code 6833, the rating criteria for asbestosis.


FINDINGS OF FACT

1.  All available, relevant evidence for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The appellant's forced vital capacity was evaluated as 70 
percent of the predicted measure, and forced expiratory 
volume was evaluated as 61 percent of the predicted measure 
on pulmonary function studies.

3.  The appellant's pulmonary fibrosis is currently 
manifested by objective evidence of mild obstructive lung 
defect on pulmonary function studies; and x-ray evidence of 
calcified pleural plaques bilaterally, with complaints of 
shortness of breath upon exertion, an inability to walk in 
excess of approximately 200 feet, difficulty lifting heavy 
objects, and is productive of no more than moderate 
restriction.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 30 
percent for a respiratory disability have not been met. 38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.7, 4.20, 4.97, Diagnostic Code 6899-6802 (in 
effect prior to October 7, 1996) and Diagnostic Code 6833, 61 
Fed.Reg. 46720-46731 (September 5, 1996) (effective October 
7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds the appellant's claim to be well 
grounded pursuant to 38 U.S.C.A. § 5107 in that the claim is 
plausible, that is, meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990). 
This finding is based upon the appellant's evidentiary 
assertions that his service-connected disability has 
increased in severity.  See Drosky v. Brown, 10 Vet. App. 
251, 254 (1997) (citing Proscelle v. Derwinski, 1 Vet. App. 
629 (1992)); King v. Brown, 5 Vet. App. 19 (1993).  Once it 
has been determined that a claim is well grounded, VA has a 
statutory duty to assist the appellant in the development of 
evidence pertinent to the claim. 38 U.S.C.A. § 5107.  The 
Board is satisfied that all relevant facts have been 
developed to the fullest extent possible under the 
circumstances, and that no further assistance is necessary to 
comply with the statutory duty to assist.

Under applicable criteria disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R., Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

It is essential that each disability be viewed in relation to 
its history, and that medical examinations are accurately and 
fully described emphasizing limitation of activity imposed by 
the disabling condition. 38 C.F.R. § 4.1.  Medical evaluation 
reports are to be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work. 38 
C.F.R. § 4.2.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
applied if the disability picture more nearly approximates 
the criteria for that rating.  38 C.F.R. § 4.7.  However, 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as here, the present level of disability is or primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the claimant. 38 C.F.R. § 4.3.


Factual Background

Service connection for asbestosis was established by rating 
action dated in May 1990.  Evidence reviewed in support of 
this rating award included service, private and VA medical 
records.  VA medical examination report, dated in April 1990, 
indicated that pulmonary function studies showed moderate 
restrictive ventilatory defect manifested by a moderately 
reduced forced vital capacity.  X-ray studies of the chest 
revealed changes within both lung fields compatible with 
asbestosis.  The examiner noted that there was no active 
pulmonary pathology detected.  On physical examination, the 
lungs were clear to percussion and auscultation.  Breath 
sounds were distant.  There was very little breath 
diaphragmatic excursion.  The appellant was noted to utilize 
accessory muscles with respiration.  There were no rales or 
rhonchi heard on examination.  The appellant was noted to 
report subjective complaints of difficulty breathing.  On 
pulmonary examination, the appellant was evaluated with 
chronic obstructive disease with pulmonary fibrosis, and a 
history of asbestosis in April 1990.  The medical report 
noted that a March 1990 chest x-ray study revealed plaque-
like calcific densities in both lung fields, greater on the 
right side than the left side.  There was irregular 
diaphragmatic and anterior pulmonary visceral pleura.  It was 
the examiner's assessment that the plaques appeared to be 
calcifications associated with old chronic inflammation such 
as asbestosis.  Based upon this clinical evidence.  A 30 
percent evaluation was assigned for this disability under 
Diagnostic Code 6899-6802.

The record discloses that the appellant's pulmonary disorder 
was the subject of further adjudication in June 1992.  On VA 
examination, conducted in June 1992, the appellant was 
evaluated with restrictive lung disease with probable 
fibrosis of the right lower lobe of the lung.  Physical 
examination was significant for diminished breath sounds on 
the right side, when compared to the left side.  There were a 
few inspiratory rales detected at the right base.  The 
medical examination report indicated that x-ray studies of 
the chest revealed no change since the previous (April 1990) 
study.  Pulmonary function studies revealed moderate 
restrictive ventilatory defect as demonstrated by a 
moderately reduced vital capacity.

In September 1993, the appellant sought an increased 
evaluation for his service-connected lung condition.  In 
support of his claim, the appellant reported that his 
respiratory symptoms had increased in severity.

Clinical records, dated from August 1993 to September 1993, 
document intermittent treatment for pulmonary complaints.  
These records show that the appellant was seen for emergency 
treatment in August 1993.  The appellant presented with 
complaints of recent onset of increased difficulty breathing.  
He also reported increased sputum production.  He denied a 
history of chest pain.  On examination, the chest was clear.  
The heart had a regular rate and rhythm.  Electrocardiogram 
revealed sinus bradycardia, and possible inferior infarct.  A 
diagnostic impression of bronchitis, and history of 
asbestosis was indicated.  The appellant was treated with 
medication, and advised to return to the clinic for further 
diagnostic evaluation.  Pulmonary function studies, conducted 
in September 1993, showed moderate restrictive ventilatory 
defect.  It was noted that post-bronchodilator testing failed 
to demonstrate a significant change in forced vital capacity 
(FVC), forced expiratory volume (FEV), or forced expiratory 
flow rate (FEF).  Forced vital capacity was evaluated as 59 
and 58 percent predicted pre- and post-therapy.  This 
circumstance was noted to be suggestive that the appellant 
would not benefit from continued bronchodilator therapy.  
This report was later amended to indicate findings of 
moderate obstruction, without change noted following 
bronchodilator therapy.  During physical evaluation in 
September 1993, the appellant reported occasional shortness 
of breath when ascending stairs.  He denied chest pain, or 
paroxysmal nocturnal dyspnea, or orthopnea.  It was noted 
that the appellant was not on medication.  A clinical 
assessment of asbestosis was indicated.  The appellant was 
issuing an inhaler.  He was scheduled for further evaluation 
in three months.

In correspondence, dated in May 1994, the appellant indicated 
that symptoms associated with his pulmonary condition were of 
such severity that he was rendered unemployable.

Clinical records reflect treatment the appellant received 
from June 1992 to July 1994.  An August 1993 radiology report 
indicated that x-ray studies of the chest showed no evidence 
of pneumonia.  This diagnostic study revealed evidence of old 
asbestosis and coronary artery bypass surgery.  The appellant 
was seen in March 1994 on an emergency basis for complaints 
of cough and congestion.  Physical examination conducted at 
that time was not significant for any findings.  The 
appellant was next seen in May 1994.  The clinical report 
indicated that he presented with complaints of lung 
congestion, shortness of breath, with a productive cough.  
The report noted that the appellant's medical history was 
significant for a two year history of "some" dyspnea on 
exertion.  It was noted that the appellant was able to walk 
in excess of 100 feet.  On examination, the appellant denied 
chest pain.  The appellant reported relief with use of 
inhaler, but noted that he allowed his prescription lapse.  
There was good air movement in the lungs on examination.  
Rare expiratory wheezes were detected.  The clinical 
assessment was bronchitis.  The appellant was referred for 
diagnostic evaluation.  A May 1994 radiology report indicated 
that studies of the chest yielded findings suggestive of 
chronic asbestosis pleural related disease, and chronic 
obstructive pulmonary disease.  In a June 1994 clinical 
notation, it was indicated that the appellant would be 
referred for evaluation of lung volumes with diffusion 
capacity.  The June 1994 pulmonary function study revealed a 
forced vital capacity of 68 percent of predicted.  The 
reviewing physician indicated that the results were 
suggestive of a possible mild obstruction.  A July 1994 
consultation report noted a diagnostic impression of asbestos 
related pleural disease, and questionable asbestosis, with 
probable restrictive disease secondary to these findings.  A 
computerized tomography of the chest, conducted in July 1994, 
revealed evidence of advanced asbestosis.  There was no 
evidence of a superimposed active disease, or malignancy.  
The examiner noted that the general appearance of the chest 
was consistent with pulmonary emphysema.  It was noted that 
there was no evidence of asbestosis hilar enlargement.  There 
was also no evidence of malignant mesothelioma or 
bronchogenic carcinoma, noted to be a complication of 
asbestosis.  It was the examiner's impression that the 
results of this diagnostic study would serve as an adequate 
baseline for future evaluations.  The remainder of these 
records were duplicative of reports previously associated 
with the claims folder.

In correspondence, dated in September 1994, the appellant 
indicated that he was recently evaluated with a decrease of 
57 percent of his lung capacity.  He reported that he becomes 
short of breath walking 100 feet, and was unable to climb a 
small flight of stairs, or engage in intimate relations.  He 
further noted that he was unable to work.  It was the 
appellant's contention that his disability was manifested by 
symptoms which warranted a 60 percent evaluation.

Testimonial evidence concerning the severity of the 
appellant's respiratory symptoms was offered during a 
December 1994 hearing at the RO.  The appellant stated that 
he experiences difficulty breathing, which has increased in 
severity over the past two year period.  He indicated that he 
was followed for this condition at the VA medical facility, 
and is evaluated every three months.  The appellant stated 
that medical personnel have advised him that his "condition 
was such that they couldn't help [him]."  He reported no 
relief with use of inhalers, and that he presently did not 
take medications.  He indicated that his symptoms were of a 
constant nature, but were particularly troublesome when 
ascending stairs, walking extended distances, or performing 
physically strenuous activity.  He estimated that he was able 
to walk approximately two hundred feet before having to stop.  
He indicated that he would be able to resume walking after 
two to three minutes, but only with continued difficulty 
breathing.  He indicated that this distance had decreased 
since this last VA examination.  He reported constant 
wheezing.  He indicated that was last employed approximately 
eight years earlier as a truck driver.  It was noted that his 
duties frequently included the loading and off loading of 
cargo.  He stated that he was no longer able to perform such 
activity.  He does not lift any objects weighing in excess of 
10 to 15 pounds.  He indicated that he frequently rests 
during the day, for periods of two to three hours.  He 
indicated that most of his activity in the course of a 
routine day is sedentary in nature.  The appellant reported 
that his social activities were severely limited due to his 
condition.  He stated that medical personnel advised him that 
his asbestosis condition restricted his breathing.  The 
appellant indicated that pulmonary function test revealed 
that he has less than half of his lung capacity, 
specifically, 43 percent.  

The appellant underwent VA examination in January 1995.  The 
medical examination report indicated that the appellant 
reported subjective complaints of dyspnea, and a productive 
cough.  The examiner noted that the appellant was presently 
taking no therapy of any kind.  The appellant did not require 
oxygen.  He denied hemoptysis.  The appellant reported 
episodes of dyspnea on walking one block, and climbing one 
flight of stairs.  He denied orthopnea.  The appellant 
reported that he had not worked during the past year due to 
his dyspnea.  The examiner noted that the appellant's medical 
history was significant for coronary artery bypass graft two 
years earlier.  The appellant noted that the bypass graft did 
not relieve his symptoms of dyspnea.  On physical 
examination, the appellant was in no apparent distress.  
There was no evidence of cyanosis to the fingernails or lips.  
There was no evidence of clubbing.  The examiner indicated 
that the appellant did not appear to be dyspneic at rest.  
Examination of the chest revealed no visible or palpable 
deformity.  There did not appear to be any increased 
abdominoperineal diameter.  Percussion was normal.  On 
auscultation, the appellant's breath sounds at the left base 
anteriorally and posteriorally were opined to be slightly 
diminished, as compared to breath sounds heard elsewhere.  
The examiner noted that the lungs were otherwise clear to 
percussion and auscultation.  The heart was not found to be 
clinically enlarged.  The rate and rhythm of the heart were 
normal.  There were no murmurs detected.  The diagnostic 
impression was history of asbestosis with dyspnea.  The 
examiner noted that the appellant had recently undergone x-
ray studies and pulmonary function tests, in May and June 
1994, respectively.  Copies of these diagnostic reports were 
associated with this medical examination report.  

In conjunction with an unrelated claim, received in July 
1994, the appellant reported that he was rendered 
unemployable in November 1986 due to his pulmonary condition.  
He indicated that he was not capable of performing the duties 
associated with his job.  

A February 1998 VA medical examination report indicated that 
the appellant noted subjective complaints of increased 
breathing difficulties, with tightness in the chest, and a 
productive cough.  It was noted that the appellant denied a 
history of tobacco use.  He reported that he was followed by 
pulmonologists for his condition.  He indicated that he 
utilized two types of inhalers twice daily, in addition to 
medication to control blood pressure.  On examination, a 
blood pressure reading of 160/95 was recorded.  Evaluation of 
the neck revealed a faint bruit bilaterally, greater on the 
left side than the right side.  Evaluation of the respiratory 
system showed normal anterior and posterior diameter with 
symmetric excursion bilaterally.  The appellant's lungs were 
clear to auscultation and percussion.  There were no rales or 
rhonchi appreciated on examination.  The appellant's oxygen 
saturation was evaluated by pulse oximetry as 96 percent on 
room air.  Evaluation of the heart revealed regular rate and 
rhythm, without evidence of murmurs, gallops or rubs.  X-ray 
studies of the chest revealed a prior median sternotomy, and 
extensive unchanged calcified pleural plaques bilaterally.  
The chest was noted to be stable with sequela of prior 
asbestosis exposure.  A February 1998 report noted that 
pulmonary function tests revealed mild obstructive lung 
defect.   There was no improvement following bronchodilator.  
The study revealed that the appellant's vital capacity was 70 
percent of the predicted measure.  Forced expiratory volume 
was measured as 61 percent of the predicted measure.  Forced 
expiratory flow was evaluated as 43 percent of predicted 
measure.  It was noted that the appellant's VA pulmonologist 
reviewed these findings, and determined them to be 
representative of mild obstructive lung deficit, with no 
improvement demonstrated following bronchial dilators.  It 
was also noted that mild restriction could not be excluded.  
The diagnostic impression was history of asbestosis exposure.  


Analysis

The appellant contends that a higher rating evaluation is 
warranted for his service-connected respiratory disorder.  He 
contends that his pulmonary fibrosis prevents him from 
exerting himself, and has resulted in a significant decrease 
in lung capacity.  The appellant has reported manifestations 
of shortness of breath and fatigability, which severely 
impacts upon his ability to walk, climb stairs, lift, or 
engage in other forms of physical activity. 

The RO has evaluated the appellant's service-connected 
pulmonary fibrosis due to asbestosis as 30 percent disabling 
under VA's Scheduled for Rating Disabilities.  38 C.F.R. Part 
4.

The Board notes that by regulatory amendment effective 
October 7, 1996, substantive changes were made to the 
schedular criteria for evaluating diseases of the respiratory 
system.  See 61 Fed.Reg. 46720-46731 (1996).  In light of 
this change in regulations, the instant claim requires a more 
detailed review.  In this regard, the Board notes that when a 
law or regulation changes during the pendency of the 
veteran's appeal, the version most favorable to the veteran 
must be applied, absent congressional intent to the contrary.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
Thus, the Board will consider the appellant's claim under 
both the old and new rating criteria.  In a precedent 
opinion, the General Counsel has indicated that the 
determination of whether an amended regulation is more 
beneficial to a claimant than the prior provisions must be 
made on a case-by-case basis.  VAOPGCPREC 11-97 (O.G.C. Prec. 
11-97).    

At the time of the initial award of service connection in 
this case, asbestosis was not listed among the disabilities 
contained in the rating schedule.   Pursuant to the 
provisions of 38 C.F.R. § 4.20, allowing for analogous 
ratings for an "unlisted condition," the RO rated the 
appellant's respiratory condition by analogy to 
pneumoconiosis under Diagnostic Code 6802.  Under this 
criteria, in effect prior to October 7, 1996, a 30 percent 
evaluation was assigned when the disorder was moderate in 
degree, with considerable pulmonary fibrosis and moderate 
dyspnea on slight exertion, confirmed by pulmonary function 
tests.  A 60 percent evaluation was assigned when the 
disorder was severe in degree, with extensive fibrosis, 
severe dyspnea on slight exertion with corresponding 
ventilatory deficit confirmed by pulmonary function tests 
with marked impairment of health.  A 100 percent rating was 
warranted when the disorder was pronounced in degree, with 
the extent of lesions comparable to far advanced pulmonary 
tuberculosis or pulmonary function tests confirming a 
markedly severe degree of ventilatory deficit; with dyspnea 
at rest and other evidence of severe impairment of bodily 
vigor producing total incapacity.

The revised criteria for respiratory disorders, effective 
from October 7, 1996, now provides a general rating formula 
for interstitial lung diseases, to include asbestosis.  Under 
this code, the disorder is rated based upon the degree of 
impairment shown on pulmonary function tests.  A 30 percent 
evaluation is warranted when pulmonary function testing 
reveals a forced vital capacity that is 65 to 74 percent of 
predicted, or where DLCO (SB) is 56 to 65 percent of 
predicted.  A 60 percent evaluation is warranted when 
pulmonary function testing reveals that forced vital capacity 
is 50 to 64 percent of predicted, where DLCO (SB) is 40 to 55 
percent of predicted, or where maximum exercise capacity is 
15 to 20 ml/kg/min oxygen consumption with cardiorespiratory 
limitation.  A 100 percent evaluation is warranted when 
pulmonary function testing revealed forced vital capacity 
that is less than 50 percent predicted, where DLCO (SB) is 
less than 40 percent of predicted, where maximum exercise 
capacity is less than 15 ml/kg/min oxygen consumption with 
cardiorespiratory, with cor pulmonale, with pulmonary 
hypertension, or where the disorder requires outpatient 
oxygen therapy. 

To summarize, in this case, the evidence shows a history of 
intermittent treatment for complaints of difficulty 
breathing, with a productive cough.  These treatment records 
document subjective complaints of difficulty breathing, 
accompanied by a productive cough.  Clinical evaluation has 
shown minimal findings on physical examination, to include 
evidence of a sputum, and episodic expiratory wheezes.  
Diagnostic evaluation has shown plaque calcifications in both 
lung fields, noted to be consistent with asbestosis.  
Pulmonary function studies have revealed restrictive 
ventilatory defect, with evidence suggestive of mild 
obstruction.  The medical records disclose that the appellant 
has utilized a bronchial inhaler for treatment of his 
respiratory symptoms.  On VA examination in 1995, the 
appellant was not observed to be any distress.  The examiner 
did not observe any signs of cyanosis, or dyspnea at rest.  
The most recent VA examination in 1998 was negative for any 
evidence of rales or rhonchi.  Further, the lungs were 
evaluated as clear to auscultation and percussion.  
Radiographic studies revealed unchanged calcified pleural 
plaque in the lung fields, bilaterally, noted to be stable.  
Pulmonary function testing confirmed mild obstructive lung 
defect, with forced vital capacity (FVC) measured as 70 
percent of the predicted volume.  In conjunction with this 
examination, the examiner opined that mild restriction could 
not be clinically excluded based upon these diagnostic test 
results.  The diagnostic impression was a history of 
asbestosis exposure.  

Following a considered review of the evidence, the Board 
finds that the appellant's service-connected pulmonary 
fibrosis condition is productive of no more than moderate 
impairment.  At present, the appellant's disorder is 
manifested by subjective complaints of episodes of dyspnea 
with exertion, and a productive cough.  As indicated, x-ray 
studies revealed stable sequela of prior asbestosis exposure.  
Pulmonary function studies revealed moderate restrictive 
defect as demonstrated by moderately reduced forced vital 
capacity.  It has been opined that these findings might also 
be suggestive of a mild obstruction.  The appellant's 
symptoms are presently treated with use of a bronchial 
inhaler.  Moreover, the evidence demonstrates that the 
appellant's disorder has been characterized as moderate in 
degree by VA examiners.  Manifestations indicative of severe 
impairment, such as extensive fibrosis, severe dyspnea on 
slight exertion, and marked impairment of health are not 
currently demonstrated by the evidence of record.  Further, 
forced vital capacity has not been measured from 50 to 64 
percent of the predicted volume.  While the appellant has 
reported that he experienced dyspnea on slight exertion, this 
circumstance is not objectively demonstrated by the evidence 
of record.  In this regard, there was no evidence of 
distress, cyanosis, or dyspnea on VA examination.  
Furthermore, the appellant has reported that he is able to 
walk approximately 200 feet before the onset of any breathing 
difficulty.  He has also reported that he is able to lift and 
carry objects, but restricts himself to objects weighing no 
more than 15 pounds.  The Board further notes that the 
appellant's forced vital capacity has not been reduced to 
less than 65 percent of the predicted value.  Therefore, the 
Board concludes that the criteria for a rating in excess of 
30 percent for asbestosis have not been met under either the 
old or revised criteria.

The Board notes that the appellant has insistently maintained 
that he has lost more than half of his lung capacity due to 
his service-connected disability.  Specifically, he has 
stated that medical examiners advised him that pulmonary 
function testing showed his lung capacity to be 43 percent.  
The Board has thoroughly and purposefully reviewed the 
record, but is unable to locate any such clinical assessment.  
The Board notes, however, that a forced expiratory flow value 
of 43 percent was recorded during the February 1998 
spirometry.  There is no clinical notation documented in the 
medical history which attributes to this single spirometry 
value a finding that the appellant's general lung capacity 
has decreased by more than half.  See, Robinette v. Brown, 8 
Vet. App. 69 (1995).

Finally, the Board notes that pursuant to 38 C.F.R. § 
3.321(b)(1), an extraschedular rating is in order where there 
exists such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards.  However, the record does not reflect 
periods of hospitalization because of the appellant's 
service-connected pulmonary fibrosis due to asbestosis, and 
there is no showing that this service connected condition has 
significantly interfered with the appellant's employment 
status. Thus, the record does not present an exceptional case 
where the current assigned evaluation is found to be 
inadequate.  See Moyer v. Derwinki, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting the disability evaluation itself is 
recognition that industrial capabilities are impaired). 
Accordingly, the Board finds that the criteria for submission 
for assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995). 


ORDER

An increased evaluation for pulmonary fibrosis due to 
asbestosis is denied.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 

